             Case 1:21-cv-01324-ADC Document 1 Filed 05/28/21 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

                                                    :
Jenn Viridis,                                       :
                                                    : Civil Action No.: ______
                        Plaintiff,                  :
        v.                                          :
                                                    :
National Check Resolution, Inc.,                    : COMPLAINT
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

                For this Complaint, the Plaintiff, Jenn Viridis, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of Plaintiff’s

personal privacy by the Defendant and its agents in their illegal efforts to collect a consumer

debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                              PARTIES

        4.      The Plaintiff, Jenn Viridis (“Plaintiff”), is an adult individual residing in Ellicott

City, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, National Check Resolution, Inc. (“NCR”), is a Georgia business

entity with an address of 935 River Center Place, Suite 100, Lawrenceville, Georgia 30043,
            Case 1:21-cv-01324-ADC Document 1 Filed 05/28/21 Page 2 of 5



operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to NCR for collection, or NCR

was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. NCR Engages in Harassment and Abusive Tactics

       10.     By email dated March 2, 2021, NCR attempted to collect the Debt from Plaintiff.

       11.     The email was sent from info@nationalcheckre.com to Plaintiff and several other

email addresses that do not belong to Plaintiff.

       12.     The email disclosed the details about the Debt.

       13.     Plaintiff did not provide NCR or the original creditor with the email addresses

included in the email.

       14.     NCR did not have Plaintiff’s consent to disclose the Debt to third parties.

       15.     NCR’s disclosure of the Debt to third parties caused Plaintiff a significant amount

of embarrassment and humiliation.



                                                   2
            Case 1:21-cv-01324-ADC Document 1 Filed 05/28/21 Page 3 of 5



   C. Plaintiff Suffered Actual Damages

          16.   Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

          17.   As a direct consequence of the Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, fear, frustration and embarrassment.

                                    COUNT I
                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

          18.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

          19.   The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          20.   The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          21.   The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          22.   The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

          23.   The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

          24.   The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

          25.   The Plaintiff is entitled to damages as a result of Defendant’s violations.


                                                  3
          Case 1:21-cv-01324-ADC Document 1 Filed 05/28/21 Page 4 of 5



                              COUNT II
     VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                   MD. CODE COMM. LAW § 14-201, et seq.

       26.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       27.     The Defendant are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

       28.     The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).

       29.     The Defendant disclosed or threatened to disclose information affecting the

Plaintiff’s reputation for creditworthiness, in violation of MD. Code Comm. Law § 14-202(3).

       30.     The Plaintiff is entitled to damages proximately caused by the Defendant’s

violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                  4. Actual damages from the Defendant for the all damages suffered as a result

                      of the intentional, reckless, and/or negligent FDCPA violations and

                      intentional, reckless, and/or negligent invasions of privacy in an amount to

                      be determined at trial for the Plaintiff; and

                  5. Such other and further relief as may be just and proper.
                                                  4
         Case 1:21-cv-01324-ADC Document 1 Filed 05/28/21 Page 5 of 5



                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: May 28, 2021

                                    Respectfully submitted,

                                    By     /s/ Sergei Lemberg
                                    Sergei Lemberg, Esq.
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    ATTORNEYS FOR PLAINTIFF




                                       5
